Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 12/01/2020 has been received and claims 14, 16-35, and 39-63 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Claim Objections
Claims 49 and 60 are objected to because of the following informalities:  
in line 2 of Claim 49, delete “an” and insert --the--;
in line 1 of Claim 60, delete “a” after “above” and insert --the--;
in line 2 of Claim 60, delete “a” before “space” and insert --the--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52, 54, 58-61, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewett (20020190073).
As to Claim 52, Hewett (‘073) discloses a cabinet (10) (see Figures 2-6), comprising:
a first port (40) having a dimensionally adjustable periphery that is configured to conform to a periphery of an item partially inserted into the first port (40) to seal the first port (40) against the inserted item (see p. 2 [0019] – lines 11-13 and [0023] – lines 9-10); 
a second port (i.e. opening covered by 42a/42b/44) having a door (42a/42b/44); 
one or more air vents (31) extending between an interior of the cabinet and an exterior of the cabinet (10); and
one or more support structures (18) arranged within the interior of the cabinet (10) to hold objects (see Figure 3).
As to Claim 54, Hewett (‘073) discloses that the one or more support structures (18) arranged along interior surfaces of the cabinet (10) (see Figure 3).

As to Claim 58, Hewett (‘073) discloses a cabinet (10), comprising:

a second port (i.e. opening at the bottom of 15/16 through which 25/26 is/are inserted/removed; opening covered by 44) having a door (42a/42b; 44); and 
one or more air vents (31) extending between an interior of the cabinet and an exterior of the cabinet (10) (see Figures 2-2A).
As to Claim 59, Hewett (‘073) discloses that the cabinet (10) is further comprised of one or more support structures (18) arranged within the interior of the cabinet (10) to hold objects (see Figure 3).
As to Claim 60, Hewett (‘073) discloses that the first port (40) is arranged at least 12 inches above a floor of a space (11) upon which the cabinet (10) is arranged (see Figure 1).

As to Claim 61, Hewett (‘073) discloses a cabinet (10) (see Figures 2-6), comprising:
a first port (40) having a dimensionally adjustable periphery that is configured to conform to a periphery of an item partially inserted into the first port (40) to seal the first port (40) against the inserted item (see p. 2 [0019] – lines 11-13 and [0023] – lines 9-10); 
a second port (i.e. opening covered by 44) having a door (44), wherein the cabinet (10) is capable of being arranged on a floor of a space (11) suitable for human occupancy, and wherein the door (44) extends to a floor of the cabinet (10); and 

As to Claim 63, Hewett (‘073) discloses that the cabinet (10) is further comprised of one or more support structures (18) arranged within the interior of the cabinet (10) to hold objects (see Figure 3).

Allowable Subject Matter
Claims 53 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14, 16-35, 39-51, and 55-57 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitations indicated to contain allowable subject matter as set forth in paragraph 16 on p. 9 of Office Action mailed 7/01/2020. While prior art of Hawk (3048946) and Behlen (3076403) discloses features of a first port having a dimensionally adjustable periphery that is configured to conform to a periphery of an item partially inserted into the first port to seal the first port against the inserted item; a second port having a door; and one or more air vents extending between an interior of the cabinet and an exterior of the cabinet (see paragraph 15 on pp. 7-8 of Office Action mailed 7/01/2020), neither Hawk nor Behlen specifically teaches at least a majority portion of interior sidewalls of the cabinet comprise a material that exhibits greater than 85% reflectance to at least ultraviolet light and/or visible violet-blue light, or an occupancy sensor within the interior of the cabinet and/or a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 52-54 and 58-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 9440041, 2821982, 20040030371.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/REGINA M YOO/            Primary Examiner, Art Unit 1799